Citation Nr: 1311493	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 1984 and from January 2003 to May 2004.  He had additional military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction consideration of additional evidence received subsequent to a February 2010 supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in November 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2012).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  The presumption of soundness, however, attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Arthritis is an included chronic disease.  However, back disabilities such as lumbar strain and lumbar spine disc herniation are not.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Veteran contends that he has a low back disability as a result of military service.  In correspondence dated in October 2008 he asserted he originally injured his back during military reserve service in approximately 1987 in his duties as a heavy equipment operator.  He reported that treatment at that time was provided by a private physician, but he has provided no indication that he received service treatment or any line of duty determination.  He also asserted that he aggravated his original back injury while deployed to Iraq in 2004.  A March 2004 service department report found the Veteran had strained muscles in the small of his back in the line of duty while changing a truck tire.  In subsequent statements and testimony the Veteran asserted that his initial back problems were incurred as a result of his military reserve service duties as a heavy equipment operator and that he had experienced continued back problems since his injury in Iraq.

Service treatment records dated during the Veteran's first period of active service show that in October 1982 he complained of low back pain over the previous week with tingling into the buttocks.  The diagnoses included low back muscle spasm and low back sprain.  In a July 1984 report of medical history, the Veteran denied having had recurrent back pain.  A July 1984 separation examination revealed a normal clinical evaluation of the spine.  Military reserve service examinations in July 1988 and December 1991 revealed normal clinical evaluations of the spine.  Associated reports of medical history show the Veteran denied having had recurrent back pain.  

Private medical records dated in August 1993 show the Veteran complained of marked back pain after playing volleyball.  He denied acute injury, but reported a past history of lesser back pain.  The examiner's diagnosis was lumbar strain.  It was noted there was equivocal evidence of sciatica on the right exacerbated by volleyball activities in addition to his chronic lifting at work and posture.  A September 1993 report noted a re-injury to the low back after playing softball.  Reports dated in February 1998 provided diagnoses of lumbar sprain, L4-L5 disc injury, and some discogenic low back pain.  It was noted he was employed as a mail handler and was injured reaching into a bulk mail container to pull out big bags of mail.  X-ray studies dated in February 1998 revealed minimal degenerative changes.  A January 1999 report noted complaints of acute low back pain and muscle spasm after shoveling snow.  

Service records show the Veteran served on active duty from January 2003 to May 2004 and was deployed to Iraq from March 2003 to March 2004.  There is no indication that an enlistment examination was performed prior to entry into that period of active service.  A February 2004 emergency treatment report included a diagnosis of acute muscular lower back strain.  It was noted the Veteran complained of lower back pain after lifting a truck tire and that he reported a past medical history of back spasms three years earlier.  An October 2004 functional capacity certificate concurred with the Veteran's self-report of physical limitations due to right knee and back disorders.  

On VA examination in June 2005 the Veteran complained of recurrent muscle spasms subsequent to an injury during service in Iraq.  He reported he wore a back brace at work and that his pain was caused by repetitive heavy lifting more than 70 pounds and repetitive bending.  It was noted he had worked as a mail handler for the past 10 years and had returned to work after returning from active duty.  The examiner noted a normal examination of the lumbar spine with no evidence of muscle spasm.  There was no evidence of lumbar spine abnormality upon X-ray examination.

A January 2009 VA examination report provided a summary of the Veteran's complaints and treatment related to his lumbar spine.  The examiner provided a diagnosis of recurrent lumbar back strain, but noted that there were no abnormalities upon examination and that, considering his history of long completely asymptomatic periods and 12 years of heavy mail bag handling, his back condition was less likely related to his time in service.  He was found to have fully recovered from his initial injury in service.  

A June 2009 private medical statement from R.R.C., M.D., F.A.A.F.P., noted the Veteran had been a patient for more than 10 years and that he had a history of intermittent back pain since the 1990s.  It was noted that he had no one specific event or injury and that his current status/symptoms were felt to reflect cumulative trauma believed to correlate to his military reserve service operating heavy equipment.  It was further noted that past X-ray studies had shown mild degenerative disk changes, but that there was no known history of a herniated disk.  

An October 2009 VA examination found a normal lumbar spine with X-ray findings of mild lumbar spondylosis with prominent facet degenerative joint disease at L5-S1.  There was some loss of normal lumbar lordosis.  The examiner found it was less likely that the Veteran's previous lumbar strain was permanently aggravated by military service and that there was an acute aggravation in service with likely resolution of that aggravation.  In a November 2009 addendum, the examiner stated that there was no back condition that was at least as likely as not related, in whole or in part, to the Veteran's military service.  It was further noted that the X-ray findings of mild L4-L5 and L5-S1 facet degeneration were a normal progression of aging.  

Private hospital records dated in October 2009 noted the Veteran was admitted with intractable lower back pain after he experienced sharp back pain pulling the cord to start his lawnmower.  Records show he complained of pain with radiation and weakness down the left leg.  A December 2009 magnetic resonance imaging (MRI) scan of the lumbar spine revealed central and right paracentral disc herniation at L4-L5 focally contacting the right L5 nerve root, small central disc herniation at L5-S1 with moderate narrowing of the bilateral neural foramina, and small right foraminal disc herniation at L3-4 with no compromise of the neural foramen.  

The Board finds that based upon a comprehensive review of the entire record that an additional medical opinion is required for an adequate determination.  Although the November 2009 VA examiner, in essence, found the Veteran's low back problems were attributable to normal aging, a subsequent private MRI study found lumbar spine disc herniations without opinion as to etiology.  It is unclear from the available evidence if the lumbar spine disc herniations existed prior to the Veteran's injury in October 2009 or if they were incurred in or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions expressed should be set forth in the examination report.  The examiner should provide the following opinions:  

(a)  Is it at least as likely as not (50 percent probability or greater) that any current low back disability, to include lumbar strain or disc herniation, is a result of active service or an injury during inactive or active duty for training? 

(b)  Is it at least as likely as not (50 percent probability or greater) that any current low back disability, to include lumbar strain or disc herniation, was permanently aggravated by active service or an injury during inactive or active duty for training?  The term aggravated means a permanent worsening of the underlying condition beyond the natural progress of the disorder during service, in contrast to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


